DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 11/09/2021. Presently, claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement filed 10/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Applicant lists CN113260428A and CN113260434A but has not provided a copy thereof. Applicant states that each of these is a “cumulative” of a WO patent, which is taken to mean that these correspond to those WO documents. However, the WO document is not and cannot be a replacement for the CN document. The WO document was previously listed in IDS dated 09/01/2020, for which Applicant provided copies of those WO documents. For the CN documents to be considered and listed Applicant must provide a copy of those actual documents. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings were received on 11/09/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-18 are allowed.
Applicant’s amendments and arguments related to the newly amended claims have been considered and have been found to be convincing, thus the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715